DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 20, 2020 has been entered. Claims 1-4, 6-17, 22, 23, and 25 remain pending in the application. Claims 5, 18-21, and 24 have been cancelled.

Response to Arguments
Applicant’s arguments, see page 6-10, filed November 20, 2020, with respect to the rejections of claim 1-4, 6-8, 16, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kimber et al. (USPN 6565529) in view of Clark et al. (USPN 5433007) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Abe (JP-H1027715300.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-9, 16, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP-H10277153, see 04/26/19 IDS Foreign Patent Document D).

Regarding claims 1 and 25, Abe teaches a syringe (Figure 1) comprising a barrel (cylinder 1), a plunger (piston 21) within said barrel arranged to travel within said barrel, and a plunger rod (plunger 25) connected to said plunger for driving said plunger in a bidirectional manner ([0011]), wherein said plunger rod comprises a head (see annotated Figure 4 below, including knob 26) at a distal end thereof and wherein said plunger rod further comprises a plurality of protruding circle segment shaped finger grips (annular protrusions 36-43; Figure 7) consecutively axially spaced along a length of the plunger rod (Figure 4), wherein every portion of each circle segment shaped finger grip is axially spaced along said length of said plunger rod from every portion of a consecutive neighboring circle segment shaped finger grip (Figure 4), wherein the circle segment shaped finger grips are provided with a mutual center distance providing an indication of a dosage ([0033]), wherein said circle segment shaped finger grips are configured such that a patient can place one or more fingers on said circle segment shaped finger grips when the plunger rod is extended in a most distal position (Figure 9), wherein said plunger rod has a cross-shaped cross-section and wherein said circle segment shaped finger grips are arranged in a gap defined by two adjacent legs of the cross-shaped plunger rod (Figure 7; “these annular protrusions, for example, the annular protrusion 36, are formed so as to straddle the cross-shaped blades 27 to 30, and the contour thereof is circular as a whole.” [0028]), wherein each circle segment shaped finger grip has a length which does not exceed a length of any of said two adjacent legs of the cross-shaped plunger rod (Figure 7; “The outer diameter of the annular protrusion 36 is slightly smaller than or 
Abe fails to explicitly teach the circle segment shaped finger grips are provided with a mutual center distance between 5 and 20 mm. However, Abe does disclose that the mutual center distance between the circle segment shaped finger grips is selected to correspond to a specific volume measurement, such as 0.5 ml, in order to identify the amount of medicament within the barrel ([0033]). One having ordinary skill in the art would recognize that the necessary specific volume measurement would vary depending on the dosage of medicament to be injected, the patient, and the size of the syringe barrel. The mutual center distance corresponding to the specific volume measurement would vary accordingly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mutual center distance to be between 5 and 20 mm because it has been held that discovering the optimum value of the a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). It would have been obvious to one having ordinary skill in the art to optimize the mutual center distance in order to provide the correct dosage necessary for a particular use, such as for pediatric patients or small volume syringes. 
[AltContent: textbox (Head of plunger rod )][AltContent: arrow]

plurality of protruding ribs (annular protrusions 36-43) axially spaced along the length of the plunger rod, wherein said ribs extend generally perpendicularly to a longitudinal axis of the plunger rod (Figure 4).

Regarding claim 3, modified Abe teaches the syringe according to claim 1, wherein said circle segment shaped finger grip (annular protrusions 36-43) are axially spaced along a length of the plunger rod and lying in a plane generally perpendicular to a longitudinal axis of the plunger rod (Figure 4).

Regarding claim 4, modified Abe teaches the syringe according to claim 3, wherein the circle segment shaped finger grips comprise a plurality of elements shaped as circle sectors (Figure 7; “these annular protrusions, for example, the annular protrusion 36, are formed so as to straddle the cross-shaped blades 27 to 30, and the contour thereof is circular as a whole.” [0028]) and wherein arcs of the circle sectors extend between the tips of the two adjacent legs of the plunger rod (Figure 7; “The outer diameter of the annular protrusion 36 is slightly smaller than or equal to the total length of the blades 27 to 30” [0028]).

Regarding claim 6, modified Abe teaches the syringe according to claim 3, wherein the circle segment shaped finger grips are arranged in at least two gaps of the plunger rod (Figure 7; “the annular protrusions 36 to 43 are formed in an annular shape between the cross blades 27 to 30” [0031]).

Regarding claim 7, modified Abe teaches the syringe according to claim 1, wherein the circle segment shaped finger grips have a thickness of approximately 0.5-3 mm (“the annular 

Regarding claim 8, modified Abe teaches the syringe according to claim 1, wherein the circle segment shaped finger grips are provided along substantially the whole length of the part of the plunger rod extending from an underside of the head to a connecting part of the plunger rod (see annotated Figure 4 above).

Regarding claim 9, modified Abe teaches the syringe according to claim 1, wherein said circle segment shaped finger grips are equally axially spaced along the length of the plunger rod from the underside of said head to a connecting part of the plunger rod (see annotated Figure 4 above), wherein the syringe comprises at least three circle segment shaped finger grips (annular protrusion 36-43). Modified Abe fails to explicitly teach wherein the plunger rod has a length such that when it has been fully depressed relative to the barrel, the plunger rod extends at least 8mm from a distal end of barrel, measured from an underside of the head. However, Abe does disclose that the head of the plunger rod extends out of the distal end of the barrel when the plunger rod has been fully depressed to allow the plunger rod to be pulled in order to aspirate fluid into the barrel ([0039]). One having ordinary skill in the art would recognize that the distance by which the plunger rods extends would vary depending the size of the syringe barrel and the plunger rod. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance by which the plunger rod extends from the barrel to be at least 8mm because it has been held that discovering the optimum value of the a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). It would have been obvious to one having ordinary skill in the art to optimize the distance by which the plunger rod extends in order to ensure that the user is able grasp and pull the plunger rod in order to full the syringe barrel ([0039]). It is noted that the claims as currently presented do not require that any of the circle segment shaped finger grips are located outside of the syringe barrel when the plunger rod is fully depressed. Additionally, the limitation “measured from an underside of the head” has been interpreted to be that the measurement is taken from the underside of the head extending in either the proximal or distal direction.

Regarding claim 16, modified Abe teaches a kit of parts (Figure 5) comprising infusion equipment and a medicament to be injected (“chemical liquid content in the sealed space 20” [0021]), wherein said infusion equipment comprises a syringe according to claim 1.

Regarding claim 22, modified Abe teaches the syringe according to claim 1, wherein the circle segment shaped finger grips are sized such that the plunger rod can be driven in a bidirectional manner within said barrel substantially without friction from said barrel (“the outer peripheral surface of the annular protrusions 36 to 43 does not come into frictional contact with the inner peripheral surface of the cylinder 1 when the plunger 25 reciprocates” [0028]).

Regarding claim 23, modified Abe teaches the syringe according to claim 1, wherein said circle segment shaped finger grips are equally axially spaced along the length of the plunger rod from the underside of said head to a connecting part of the plunger rod (Figure 4), wherein the syringe comprises at least three circle segment shaped finger grips (annular protrusion 36-43).

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP-H10277153) as applied to claim 1 above, and further in view of Campbell, Jr. et al. (US 2004/0006314). 
circle segment shaped finger grips (termination plate 116 and thumb pad 104), wherein the circle segment shaped finger grips of the head of the plunger rod comprise a rib (portion of thumb pad 104 proximal of retaining ring 117; Figure 9) extending in a direction parallel to the longitudinal axis of the plunger rod (Figure 9), and wherein the circle segment shaped finger grips of the head of the plunger rod comprising a thermoplastic elastomer (“The thumb pad 104 is also preferably manufactured from an elastomer, preferably Kraton” [0069]), and the head of the plunger rod having a convex shape (Figures 8 and 9). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the head of the plunger rod of Abe to include circle segment shaped finger grips based on the teachings of Campbell to provide grip and comfort for the user during forward movement of the plunger rod (Campbell, [0093] and Figure 9). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP-H10277153) as applied to claim 1 above, and further in view of Nilson (USPN 4325369). 
Regarding claim 13, modified Abe teaches the syringe according to claim 1. Modified Abe fails to explicitly teach the head of the plunger rod has a concave shape. Nilson teaches a plunger rod (rod 19) having a head (disc 27), wherein the head of the plunger rod has a concave shape (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the head of the plunger rod of Abe to have a concave shape based on the teachings of Nilson to provide a thumb press that allows for simple manual operation of the plunger (Nilson [Col 4, line 1]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP-H10277153) as applied to claim 1 above, and further in view of Howlett et al. (US 2010/0076370). 
Regarding claim 15, modified Abe teaches the syringe according claim 1. Modified Abe fails to explicitly teach wherein the barrel is of a two-chamber type. Howlett teaches a syringe having a barrel (Figure 13), wherein the barrel is of a two-chamber type (conventional syringe 390 and pulse reservoir chamber 360). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the barrel of Abe to be a two-chamber type based on the teachings of Howlett to provide controlled pulsatile flow to clear residue from a catheter (Howlett [0029]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP-H10277153) as applied to claim 16 above, and further in view of Mueller-Beckhaus et al. (US 2008/0188799). 
Regarding claim 17, modified Abe teaches the kit of parts according to claim 16. Modified Abe fails to explicitly teach the medicament is a medicament for treatment of haemophilia. Mueller-Beckhaus teaches a kit of parts (system 200) comprising a syringe (syringe 100) and a medicament (first and second constituents 30, 40) to be injected, wherein the medicament is for treatment of haemophilia (“The improved syringe 100 and improved medical reconstitution system 200 described above is particularly important to frequent users of such systems, such as patients with hemophilia.” [0036]). Before the effective filing date of the claimed invention, it would have been obvious to modify the medicament of Abe to be for the treatment of haemophilia based on the teachings of Mueller-Beckhaus to improve blood coagulation of the user (Mueller-Beckhaus [0036]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783